Citation Nr: 1121611	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-47 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision, by the Huntington, West Virginia RO, which denied the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus.  

On December 13, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing has been associated with the claims folder.  


FINDING OF FACT

The Veteran's diabetes mellitus has likely required a controlled diet, the use of insulin, and the regulation of activities; it has not been associated with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice-a-month visits to a diabetic care provider.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2008 from the RO to the Veteran which was issued prior to the RO decision in May 2008.  An additional letter was issued in June 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in May 2003, the RO granted service connection for non-insulin dependent diabetes mellitus, associated with herbicide exposure, with an evaluation of 20 percent, effective October 28, 2002.  

The Veteran's claim for an increased rating for diabetes mellitus (VA Form 21-4138) was received in March 2008.  Submitted in support of the claim were VA progress notes dated from March 2004 through March 2008.  These records show that the Veteran received clinical evaluation and treatment for his diabetes mellitus.  

The veteran was afforded a VA examination in April 2008.  At that time, the Veteran indicated that his diabetes had gotten progressively worse.  It was noted that he was taking insulin as well as oral medications, the insulin was taken more than once daily.  The Veteran denied any episodes of ketoacidosis or hypoglycemic reactions that required hospitalization for treatment of his diabetes.  It was noted that the Veteran was restricted in his ability to perform strenuous activities.  The examiner noted that fatigue limits his activities.  He has experienced an increase in muscle weakness after the onset of diabetes.  The examiner stated that the Veteran's muscular dystrophy was stable for 20+ years until diabetes was diagnosed, and this seemed to have gotten worse.  He further noted that the diabetes was uncontrolled and fatigue and poor exercise tolerance usually coincide with elevated sugar levels, therefore relating the two.  

VA progress notes dated from September 2008 through September 2009 show that the Veteran received follow-up evaluation for his diabetes mellitus.  During a clinical visit in September 2009, the Veteran was told to participate in activities as tolerated.  At that visit, the doctor increased the dosage of the insulin taken by the Veteran.  

At his personal hearing in December 2010, the Veteran maintained that his diabetes mellitus is worse than reflected by the current rating assigned.  The Veteran indicated that he used to walk and work out, but he could not do those things anymore.  The Veteran stated that he experiences fatigue, and he is not very steady on his feet as he stumbles when he walks.  He noted that the doctors have increased the dosages of his medication and he has frequent checkups.  

III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's diabetes mellitus has been rated 20 percent disabling under VA's Schedule for Rating Disabilities.  38 C.F.R. § 4.120, Diagnostic Code 7913.  According to Diagnostic Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions which require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Giving the Veteran the benefit of the doubt, the Board finds that this evidence supports a 40 percent rating.  The difference between the criteria for the 20 percent currently assigned and the next higher 40 percent evaluation is that the evidence must demonstrate that the Veteran's activities have been regulated.  On this record, there is conflicting evidence as to whether a medical professional has so restricted the Veteran.  While the progress notes indicate that the Veteran is told to exercise as tolerated, during the VA examination in April 2008, the examiner stated that the Veteran was restricted in his ability to perform strenuous activities.  The examiner explained that fatigue limits the Veteran's activities.  He further noted that the Veteran's diabetes is poorly controlled, and fatigue and poor exercise tolerance usually coincides with elevated sugar levels, therefore relating the two.  While it is not entirely clear that the examiner intended to say that the Veteran's activities had to be regulated because of the diabetes or that his participation in activities was limited because of worsening myotonic dystrophy due to blood sugar problems, the Board finds that the comments, when construed liberally, lead to a finding favorable to the Veteran.  (The Veteran also testified that he is unable to exercise the way he used to due to fatigue, and he noted that the doctors have recently increased the dosage of his insulin.)  

The Veteran is competent to attest to his own experiences, and he has reported credibly that he is restricted in what he can do, and particularly that he gets fatigued easily upon activity.  There is some medical evidence to support these contentions.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports that his activities are restricted as required by the 40 percent rating criteria.  

The criteria for the higher ratings have not been met.  The 60 percent rating requires hospitalizations for ketoacidosis or hypoglycemia.  In the Veteran's case, although he has reported episodes of hypoglycemic reactions, during the April 2008 VA examination, he denied any hospitalizations as a result of diabetic complications.  Additionally, the record does not show that the Veteran sees his diabetic care provider twice monthly.  In fact, the Veteran himself has reported that he sees his doctor once a month or less (April 2008 VA examination).  The records do not include any recommendations by physicians that he be seen more frequently.  

Although the Veteran does have one symptom referenced in the criteria for the 100 percent rating, that of more than one daily injection of insulin, the remaining criteria are not present.  The record reflects no hospitalizations in recent years due to his diabetes, and far less than weekly visits to his diabetic care provider.  This disability picture does not more nearly approximate that contemplated by the higher ratings.  Rather, the Board finds that the Veteran's disability is most appropriately rated as 40 percent disabling.  

The evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b) (1).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Here, the rating criteria found in DC 7913 reasonably describe the Veteran's disability level and symptomatology.  They account for his medication regimen, as well as his limitations in diet and activities.  Furthermore, the competent evidence does not demonstrate that his diabetes mellitus causes interference with the Veteran's activities of daily living over and above what it is specifically contemplated by the schedule.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.  

On the whole, the evidence does not support the proposition that the Veteran's service-connected diabetes mellitus presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluation (at the increased, 40 percent level) is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.  


ORDER

A rating of 40 percent for diabetes mellitus is granted, subject to regulations applicable to the payment of monetary benefits.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


